Exhibit 10.42

 

DSP GROUP, INC. 2012 Equity INCENTIVE PLAN AMENDED AND RESTATED DIRECTOR EQUITY
SUB-PLAN

 

NOTICE OF Restricted Stock Unit AWARD for israeli RESIDENT DIRECTORS

 

 Director’s Name and Address: 

 

 

 

 

 

           

You (the “Director”) have been granted an award of Restricted Stock Units (the
“Award”), subject to the terms and conditions of this Notice of Restricted Stock
Unit Award for Israeli Resident Directors (the “Notice”), the DSP Group, Inc.
2012 Equity Incentive Plan, as amended from time to time (the “Plan”), the
Amended and Restated Director Equity Sub-Plan of the Plan (the “Sub-Plan”), the
Israeli Sub-Plan of the Plan (the “Israeli Sub-Plan”) and the Restricted Stock
Unit Agreement (the “Agreement”) attached hereto, as follows. Unless otherwise
provided herein, the terms in this Notice shall have the same meaning as those
defined in the Plan, the Sub-Plan and the Israeli Sub-Plan. In the event of any
inconsistency or contradiction between any of the terms of this Notice and the
provisions of the Plan, the Sub-Plan and the Israeli Sub-Plan, the terms and
provisions of this Notice shall prevail.  

 

Award Number

 

Date of Award 

 

Vesting Commencement Date 

 

Total Number of Restricted Stock
Units Awarded (the “Units”)   Type of Award:             102 Capital Gains Track
Option (with Trustee)       102 Ordinary Income Track Option (with Trustee)    
  102 Non-Trustee Option       3(i) Option   Other    

            

 
 

--------------------------------------------------------------------------------

 

   

Vesting Schedule:

 

Subject to the Director’s Continuous Status as a Director and other limitations
set forth in this Notice, the Agreement, the Plan, the Sub-Plan and the Israeli
Sub-Plan, the Units will vest in accordance with the following schedule:

 

100% of the Units will vest upon the one-year anniversary of the Vesting
Commencement Date.

 

In addition, the Units shall be subject to the terms of Section 10 of the
Sub-Plan.

 

For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Units, that such Units are no longer subject to forfeiture to the
Company. If the Director would become vested in a fraction of a Unit, such Unit
shall not vest until the Director becomes vested in the entire Unit.

 

Vesting shall cease upon the date of termination of the Director’s Continuous
Status as a Director for any reason, including death or Disability. In the event
of termination of the Director’s Continuous Status as a Director for any reason,
including death or Disability, any unvested Units held by the Director
immediately upon such termination of the Director’s Continuous Status as a
Director shall be forfeited and deemed reconveyed to the Company and the Company
shall thereafter be the legal and beneficial owner of such reconveyed Units and
shall have all rights and interest in or related thereto without further action
by the Director.

 

IN WITNESS WHEREOF, the Company and the Director have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, the Sub-Plan and the Agreement.

 

  DSP Group, Inc.
a Delaware corporation

 

 

 

By: _________________________________________________________

 

 

 

Title: ________________________________________________________

      Date: ________________________________________________________

 

THE DIRECTOR ACKNOWLEDGES AND AGREES THAT THE UNITS SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE DIRECTOR’S CONTINUOUS STATUS AS A DIRECTOR OR AS
OTHERWISE SPECIFICALLY PROVIDED HEREIN (NOT THROUGH BEING GRANTED THIS AWARD OR
ACQUIRING SHARES HEREUNDER). THE DIRECTOR FURTHER ACKNOWLEDGES AND AGREES THAT
NOTHING IN THIS NOTICE, THE AGREEMENT, NOR IN THE PLAN, THE SUB-PLAN AND THE
ISRAELI SUB-PLAN, SHALL CONFER UPON THE DIRECTOR ANY RIGHT WITH RESPECT TO
CONTINUATION OF THE DIRECTOR’S CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN ANY
WAY WITH THE DIRECTOR’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE DIRECTOR’S
CONTINUOUS SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT
NOTICE.

  

 
 2

--------------------------------------------------------------------------------

 

 

The Director acknowledges receipt of a copy of the Plan, the Sub-Plan, the
Israeli Sub-Plan and the Agreement, and represents that he or she is familiar
with the terms and provisions thereof, and hereby accepts the Award subject to
all of the terms and provisions hereof and thereof. The Director has reviewed
this Notice, the Plan, the Sub-Plan, the Israeli Sub-Plan and the Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice, and fully understands all provisions of this Notice, the
Plan, the Sub-Plan, the Israeli Sub-Plan and the Agreement. The Director hereby
agrees that all questions of interpretation and administration relating to this
Notice, the Plan, the Sub-Plan, the Israeli Sub-Plan and the Agreement shall be
resolved by the Administrator in accordance with Section 8 of the Agreement. The
Director further agrees to the venue selection and waiver of a jury trial in
accordance with Section 9 of the Agreement. The Director further agrees to
notify the Company upon any change in the residence address indicated in this
Notice.

 

To the extent an Approved 102 Option, as defined below, is designated above, the
Director declares and acknowledges: (i) that he or she fully understand that
Section 102 of the Ordinance and the rules and regulations enacted thereunder
apply to the Units specified in this Notice and to him or her; and (ii) that he
or she understands the provisions of Section 102 of the Ordinance, the tax track
chosen and the implications thereof. In addition, the terms of the Units shall
also be subject to the terms of the Trust Agreement made between the Company and
the Trustee for the benefit of the Director (the “Trust Agreement”), as well as
the requirements of the Israeli Income Tax Commissioner. The grant of the Units
is conditioned upon the Director signing all documents requested by the Company,
the Employer or the Trustee, in accordance with and under the Trust Agreement. A
copy of the Trust Agreement is available for the Director’s review, during
normal working hours, at Company’s offices.

 

Notwithstanding anything to the contrary, including the indication under “Type
of Award” above, the Company shall be under no duty to ensure, and no
representation or commitment is made, that the Units qualify or will qualify
under any particular tax treatment (such as Section 102 or any other treatment),
nor shall the Company be required to take any action for the qualification of
any Units under such tax treatment. The Company shall have no liability of any
kind or nature in the event that, for any reason whatsoever, the Units do not
qualify for any particular tax treatment.

 

 

 

 

Date: ________________________________________

 _____________________________________________________________ 

 

Director’s Signature 

 

 

 

 _____________________________________________________________

 

Director’s Printed Name 

 

 

 

 _____________________________________________________________

 

Address 

 

 

 

 _____________________________________________________________

 

City, State & Zip 

 

 

 

 
 3

--------------------------------------------------------------------------------

 

 

Award Number: __________________

 

 

DSP GROUP, INC. 2012 EQUITY INCENTIVE PLAN AMENDED AND RESTATED DIRECTOR EQUITY
SUB-PLAN

 

RESTRICTED STOCK UNIT AGREEMENT FOR ISRAELI RESIDENT DIRECTORS

 

1.     Issuance of Units. DSP Group, Inc., a Delaware corporation (the
“Company”), hereby issues to the Director (the “Director”) named in the Notice
of Restricted Stock Unit Award for Israeli Resident Directors (the “Notice”) an
award (the “Award”) of the Total Number of Restricted Stock Units Awarded set
forth in the Notice (the “Units”), subject to the Notice, this Restricted Stock
Unit Agreement for Israeli Resident Directors (the “Agreement”), the terms and
provisions of the DSP Group, Inc. 2012 Equity Incentive Plan, as amended from
time to time (the “Plan”), the Amended and Restated Director Equity Sub-Plan of
the Plan (the “Sub-Plan”) and the Israeli Sub-Plan of the Plan (the “Israeli
Sub-Plan”), which are incorporated herein by reference. Unless otherwise
provided herein, the terms in this Agreement shall have the same meaning as
those defined in the Plan, the Sub-Plan, the Israeli Sub-Plan and the Notice.

 

2.     Transfer Restrictions. The Units may not be transferred in any manner
other than by will or by the laws of descent and distribution and may be
converted during the lifetime of the Director only by the Director. With respect
to any Units granted under the provisions of Section 102 of the Ordinance,
Shares resulting from their conversion and any additional rights, including
bonus shares that may be distributed to the Director in connection with the
Units (the “Additional Rights”), which will be allocated to the Trustee on
behalf of the Director according to the provisions of Section 102 of the
Ordinance and the Rules (the “Approved 102 Option”), a Director shall not sell,
assign, transfer, give as a collateral or any right that would be given to any
third party or release from trust any Share received upon the conversion of an
Approved 102 Option and/or any Additional Right, until at least the lapse of the
Holding Period required under Section 102 of the Ordinance. Notwithstanding the
above, if any such sale or release occurs during the Holding Period, the
sanctions under Section 102 of the Ordinance and under any rules or regulations
or orders or procedures promulgated thereunder shall apply to and shall be borne
by such Director. At the end of the Holding Period, the Units, Shares or any
Additional Rights may be transferred to the Director upon his demand, but only
under the condition that the tax due in accordance with Section 102 and the
Rules is paid to the satisfaction of the Trustee and the Company. With respect
to an Unit granted pursuant to Section 102(c) of the Ordinance, including
Additional Rights in respect thereof, if the Director ceases to be employed by
the Employer, the Director shall extend to the Company and/or the Employer a
security or guarantee for the payment of tax (including social security taxes
and health insurance taxes) due at the time of sale of Shares, all in accordance
with the provisions of Section 102 and the Rules.

 

 
 

--------------------------------------------------------------------------------

 

 

3.     Conversion of Units and Issuance of Shares.

 

(a)     General. Subject to Sections 3(b) and 3(c), one share of Common Stock
shall be issuable for each Unit subject to the Award (the “Shares”) upon
vesting. Immediately thereafter, or as soon as administratively feasible, the
Company will deliver the appropriate number of Shares to the Director after
satisfaction of any required tax or other withholding obligations, or, in the
case of Approved 102 Option, to the Trustee. Any fractional Unit remaining after
the Award is fully vested shall be discarded and shall not be converted into a
fractional Share. Notwithstanding the foregoing, the relevant number of Shares
shall be delivered to the Director or, in the case of Approved 102 Option, to
the Trustee no later than March 15th of the year following the calendar year in
which the Award vests.

 

(b)     Delay of Conversion. The conversion of the Units into the Shares under
Section 3(a) above, shall be delayed in the event the Company reasonably
anticipates that the issuance of the Shares would constitute a violation of
federal securities laws or other Applicable Laws. If the conversion of the Units
into the Shares is delayed by the provisions of this Section 3(b), the
conversion of the Units into the Shares shall occur at the earliest date at
which the Company reasonably anticipates issuing the Shares will not cause a
violation of federal securities laws or other Applicable Laws. For purposes of
this Section 3(b), the issuance of Shares that would cause inclusion in gross
income or the application of any penalty provision or other provision of the
Code is not considered a violation of Applicable Laws.

 

(c)     Delay of Issuance of Shares. The Company shall delay the delivery of any
Shares under this Section 3 to the extent necessary to comply with Section
409A(a)(2)(B)(i) of the Code (relating to payments made to certain “specified
employees” of certain publicly-traded companies); in such event, any Shares to
which the Director would otherwise be entitled during the six (6) month period
following the date of the Director’s termination of Continuous Service will be
delivered on the first business day following the expiration of such six (6)
month period.

 

4.     Right to Shares. The Director shall not have any right in, to or with
respect to any of the Shares (including any voting rights or rights with respect
to dividends paid on the Common Stock) issuable under the Award until the Award
is settled by the issuance of such Shares to the Director or, in the case of
Approved 102 Option, to the Trustee.

 

5.     Taxes.

 

(a)     Tax Liability. The Director is ultimately liable and responsible for all
taxes owed by the Director in connection with the Units, regardless of any
action the Company or any Related Entity takes with respect to any tax
withholding obligations that arise in connection with the Units. Neither the
Company nor any Related Entity makes any representation or undertaking regarding
the treatment of any tax withholding in connection with any aspect of the Units,
including the grant, vesting, assignment, release or cancellation of the Units,
the delivery of Shares, the subsequent sale of any Shares acquired upon vesting
and the receipt of any dividends or dividend equivalents. The Company does not
commit and is under no obligation to structure the Units to reduce or eliminate
the Director’s tax liability.

  

 
 2

--------------------------------------------------------------------------------

 

 

(b)     Payment of Withholding Taxes. No Shares will be delivered to the
Director until the Director has made arrangements acceptable to the
Administrator and/or the Trustee, as applicable, for the satisfaction of
applicable income tax and employment tax withholding obligations, including,
without limitation, such other tax obligations of the Director incident to the
receipt of Shares. The Company, the Director’s employer or the Trustee, as
applicable, may offset or withhold (from any amount owed by the Company or the
Director’s employer to the Director) or collect from the Director an amount
sufficient to satisfy such tax withholding obligations. Furthermore, in the
event of any determination that the Company, the Director’s employer or the
Trustee, as applicable, has failed to withhold a sum sufficient to pay all
withholding taxes due in connection with the Award, the Director agrees to
indemnify the Company, the Director’s employer or the Trustee, as applicable,
and hold them harmless against and from any and all liability for any such tax
or interest or penalty thereon, including without limitation, liabilities
relating to the necessity to withhold, or to have withheld, any such tax from
any payment made to the Director, and pay them the amount of such deficiency in
cash within five (5) days after receiving a written demand from the Company, the
Director’s employer or the Trustee, as applicable, to do so, whether or not the
Director is an employee of the Company and/or the Director’s employer at that
time.

 

(c)     Tax Consultation. The Director is advised to consult with a tax advisor
with respect to the tax consequences of receiving or converting Units hereunder.
The Company and/or the Director’s employer do not assume any responsibility to
advise the Director on such matters, which shall remain solely the
responsibility of the Director.

 

6.  Entire Agreement; Governing Law. The Notice, the Plan, the Sub-Plan, the
Israeli Sub-Plan and this Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Director
with respect to the subject matter hereof, and may not be modified adversely to
the Director’s interest except by means of a writing signed by the Company and
the Director. Nothing in the Notice, the Plan, the Sub-Plan, the Israeli
Sub-Plan and this Agreement (except as expressly provided therein) is intended
to confer any rights or remedies on any persons other than the parties. The
Notice, the Plan, the Sub-Plan, the Israeli Sub-Plan and this Agreement are to
be construed in accordance with and governed by the internal laws of the State
of Delaware without giving effect to any choice of law rule that would cause the
application of the laws of any jurisdiction other than the internal laws of the
State of Delaware to the rights and duties of the parties, provided that the tax
treatment and the tax rules and regulations applying hereto shall be the
Ordinance and Rules. Should any provision of the Notice, the Plan, the Sub-Plan,
the Israeli Sub-Plan or this Agreement be determined to be illegal or
unenforceable, such provision shall be enforced to the fullest extent allowed by
law and the other provisions shall nevertheless remain effective and shall
remain enforceable.

 

7.  Construction. The captions used in the Notice and this Agreement are
inserted for convenience and shall not be deemed a part of the Award for
construction or interpretation. Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the singular.
Use of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

 

8.  Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan, the Sub-Plan, the
Israeli Sub-Plan or this Agreement shall be submitted by the Director or by the
Company to the Administrator. The resolution of such question or dispute by the
Administrator shall be final and binding on all persons.

 

 
 3

--------------------------------------------------------------------------------

 

 

9.   Venue and Jurisdiction. The Company and the Director agree that any suit,
action, or proceeding arising out of or relating to the Notice, the Plan, the
Sub-Plan, the Israeli Sub-Plan or this Agreement shall be brought in the United
States District Court for the District of Delaware (or should such court lack
jurisdiction to hear such action, suit or proceeding, in a Delaware state court)
and that the parties shall submit to the jurisdiction of such court. The parties
irrevocably waive, to the fullest extent permitted by law, any objection the
party may have to the laying of venue for any such suit, action or proceeding
brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR
MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING. If any one or
more provisions of this Section 9 shall for any reason be held invalid or
unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable

 

10.     Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

 

11.     Amendment and Delay to Meet the Requirements of Section 409A. The
Director acknowledges that the Company, in the exercise of its sole discretion
and without the consent of the Director, may amend or modify this Agreement in
any manner and delay the issuance of any Shares issuable pursuant to this
Agreement to the minimum extent necessary to meet the requirements of
Section 409A of the Code as amplified by any Treasury regulations or guidance
from the Internal Revenue Service as the Company deems appropriate or advisable.
In addition, the Company makes no representation that the Award will comply with
Section 409A of the Code and makes no undertaking to prevent Section 409A of the
Code from applying to the Award or to mitigate its effects on any deferrals or
payments made in respect of the Units. The Director is encouraged to consult a
tax adviser regarding the potential impact of Section 409A of the Code.

 

 

END OF AGREEMENT

 

 

 

 

 

4

 